Case 3:19-cv-18083-FLW-TJB Document 21 Filed 01/21/20 Page 1 of 36 PagelD: 328

John C. Sahradnik, Esq./Bar ID #001811976

Christopher Khatami, Esq./Bar ID #043472013

BERRY SAHRADNIK KOTZAS & BENSON

212 Hooper Avenue, P.O. Box 757
Toms River, NJ 08754

Telephone: (732) 349-4800/Facsimile: (732) 349-1983

Attorneys for Plaintiffs

 

COUNTY OF OCEAN, BOARD OF CHOSEN
FREEHOLDERS OF THE COUNTY OF
OCEAN,

Plaintiffs,
Vv.

STATE OF NEW JERSEY, OFFICE OF THE
ATTORNEY GENERAL, DEPARTMENT OF
LAW AND PUBLIC SAFETY, DIVISION OF
CRIMINAL JUSTICE, AND GURBIR S.
GREWAL, in his official capacity as New
Jersey State Attorney General,

Defendants

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY
Civil Action No, 3:19-cv-18083(FLW-TBJ)

MOTION RETURNABLE:
February 3, 2020

PURSUANT TO L. Civ, R. 78.1(b)
ORAL ARGUMENT IS REQUESTED

 

 

PLAINTIFF COUNTY OF OCEAN’S BRIEF IN OPPOSITION TO DEFENDANTS’
MOTION TO DISMISS PURSUANT TO F.R.C.P. 12(b)(1) &(6)

 

Christopher A. Khatami, Esq.
Bar ID#043472013
On the Brief

 

 
Case 3:19-cv-18083-FLW-TJB Document 21 Filed 01/21/20 Page 2 of 36 PagelD: 329

TABLE OF CONTENTS
1. Preliminary Statement. ... 0.06 eee 1-5
2. Legal Argument
A. Standard of Review... 0... ee es 6-8
B. Factual Background... 2... 0c ee ees 8-10

C. A FAIR AND REASONABLE READING OF WILLIAMS AND TRENTON
LINE OF CASES RECOGNIZES THAT MUNICIPAL GOVERNMENTS
HAVE STANDING TO SUE A CREATING STATE ON SUPREMACY
CLAUSE GROUNDS. .. 2. ees 11-17

D. THE ATTORNEY GENERAL'S DIRECTIVE RESTRICTIONS ARE
PREEMPTED BY FEDERAL IMMIGRATION INFORMATION SHARING
STATUTES 8 U.S.C, §§ 1373 AND 1644........0 2002005. 17-25

E. THE ANTI-COMMANDEERING CLAUSE DOES NOT PERMIT THE
STATE TO INTERFERE WITH AND FRUSTRATE FEDERAL
REGULATORY OBJECTIVES. «2... 2c cee 25-29

F. STATE LAW CLAIMS... eee ee eee 29-30

3. Conclusion. ......0. 00. eee ee ee ee ee 31
Case 3:19-cv-18083-FLW-TJB Document 21 Filed 01/21/20 Page 3 of 36 PagelD: 330

TABLE OF AUTHORITIES

Cases:
Amato v. Wilentz,
952 F.2d 742, 754-55 (3d Cir. 1991)... ee 3,1

Arizona Vv. United States,
567 U.AS. 387, 394 (2012)... ee 3,17,18,

Ashcroft v. Igbal,
556 U.S. 662, 664, 675, 679 (2009)... eee

Atlantic Coast Demolition & Recycling, Inc. v.
Board of Chosen Freeholders of Atlantic County,
893 F.Supp. 301, 314-15 (D.N.J. June 9, 1995)... ee ees

Bell Atl. Corp. v. Twombly,

550 U.S. 544,555 (2007)... cece ee eee cence eevee eeeenees 7,8

Branson School Dist. RE-82 v. Romer,

161 F.3d 619, 628-29 (1998)... eee 12,13

City of New York v. U.S.,

179 F.3d 29, 34 (1999)... eee ee ees 4-5, 28-29

City of Trenton v. New Jersey,

262 U.S. 182, 43 S.Ct. 534, 67 L.Ed. 937 (1923)... 6.22.02 eee eee 4,7,11,12

Dartmouth College v. Woodward,
17 U.S. (4 Wheat} 518, 4 L.Ed. 629 (1819)... ees

De Canas v. Bica,
424 U.S. 351, 355 (1976)... eee

Evancho v. Fisher,
423 F.3d 347, 351 (3d Cir. 2005)... ee es

Florida Lime & Avocado Growers, Inc. v. Paul,
373 U.S. 132, 142-43 (1963)... ee eee

Garcia v. Copenhaver, Bell & ASSOCS.,
104 F.3d 1256, 1261 (11th Cir. 1997)... 2.2 ee

 
Case 3:19-cv-18083-FLW-TJB Document 21 Filed 01/21/20 Page 4 of 36 PagelD: 331

Gomilfion v. Lightfoot,
364 U.S. 339, 81 S.Ct. 125, 5 L.Ed.2d 110 (1960)...........00000, 4,11,12

Hampton v. Mow Sun Wong,
426 U.S. 88,95 (1976)... eee ee 17

Hines v. Davidowitz,
312 U.S. 52, 67 (1941). ees 23

Hunter v. City of Pittsburgh,
207 U.S. 161, 28 S.Ct. 40, 52 L.Ed. 151 (1907)... ee 12

Matleus v. George,
641 F.3d 560, 563 (3d Cir. 2011)... 0.6 es 8

Murphy v. NCAA,
138 S.Ct. 1461, 200 L.Ed. 2d 854 (2018). ... 00... . cc eee eee ee 526-27

New York v. United States,
505 U.S. 144, 175, 176-78 (1992)... ee es 25-27

Ohio Nat? Life Ins. Co, v. United States,
922 F.2d 320, 325 (6th Cir. 1990)... es 6

Oneok, Inc. v. Learjet, Inc.,
135 S.Ct. 1591, 1595 (2015)... eee 18

Pennhurst State Sch. & Hosp. v. Hafderman,
465 U.S. 89, 101, 104 S.Ct. 900 79 L.Ed. 67 (1984)... eee 15

Printz v. United States,
521 U.S. 898, 117 S.Ct. 2365, 2384, 138 L.Ed. 914 (1997)............ 4,5,26

Reno v. Condon,
528 U.S. 141, 143-45 (2000)... 0. ee eres 26

Rice v. Santa Fe Elevator Corp.,
331 U.S. 218, 230, 67 S.Ct. 1146, 91 L.Ed. 1447 (1947). .........0040, 19,23

Rogers v. Brockette,
588 F.2d 1057 (5th Cir. 1979)... eee 13,14

Scheuer v. Rhoades,
416 U.S. 232, 236 (1974). 0. ete eee 8
Case 3:19-cv-18083-FLW-TJB Document 21 Filed 01/21/20 Page 5 of 36 PagelD: 332

Steinle v. City and County of San Francisco,
919 F.3d 1154 (9th Cir. 2019)... ce eee 19,20

7Tweed-New Haven Airport Authority v. Tong,
930 F.3d 65, 72-73 (2nd Cir, 2019). 2... ee 4,12,13,15,17

United States v. California,
321 F.3d 865 (9th Cir. 2019)... cc ee es 19,20

Valentin v. Hospital Bella Vista,
254 F.3d 358, 363 (1st Cir. 2001)... ce ee ee 6

Williams v. Mayor of Baltimore,
289 U.S. 36, 53 S. Ct. 431, 77 L-Ed. 1015 (1933). 2... ke eee 4,7, 11,12

STATUTES, RULES & STATE REGULATIONS:

 

Constitution of the United States, Article VI, Clause 2.......0. 0.000 a uae 18
8 ULS.C. § 1373... eee 1,2,3,5,19,20,21,24,28-29
8 ULS.C, § 1644... ee eee 1,2,3,5,20,21,24, 28-29
F.R.C.P. 8(A)(2). eee eee eee 7
FR.C.P. 12(D)\(L). 0. ee cette 6,7
FAR.C.P.12(D)(6). cc ee eee 6,7
N.VA.C. LOABTR6.2. 0. ee ee eee ees 10,21
NULA.C. 10A!31-6.8. 00000 eee 10,29
NDGA, 30:8-16. 00 eee eee 9
N.LS.A. 30:8-19. 0. cc eee eee 9,29

 
Case 3:19-cv-18083-FLW-TJB Document 21 Filed 01/21/20 Page 6 of 36 PagelD: 333

PRELIMINARY STATEMENT

The Attorney General of New Jersey's Directive No. 2018-6! (hereinafter the
“Directive”) intrudes upon and stymies the ability of local governments to abide by
federal laws designed to preserve the conduit of information sharing between local
governments and the federal authorities charged with enforcing our nation’s federal
immigration laws.

The Directive restricts “[p]roviding any non-public personally identifying
information regarding any individual” and “[p]roviding access to any state, county, or
local law enforcement equipment, office space, database, or property not available to

the general public.” Footnote reference in the Directive defines non-public personally

 

identifying information to include, for example, social security number, driver's license
number, vehicle plate number, address, telephone number, or email address. Section II

of the Directive entitled Exceptions and exclusions makes anodyne reference in

 

subparagraph 10 to the Directive's harmonious concert with 8 U.S.C, § 1373 and §
1644.

Section I], subparagraph 10’s innocuous reference to the Directive’s compliance
with 8 U.S.C. § 1373 and § 1644 belies the preemption issue created by the Directive's
restrictions upon the Ocean County Board of Chosen Freeholders and the Ocean County

Department of Corrections that the Board oversees to refrain from sharing non-public

 

1 On September 27, 2019, the Attorney General of New Jersey issued revised or so-called version 2 of the
2018-6 Directive. Version 2 of this Directive is substantively identical to version 1, save amendment to
the provision that completely bars any local government from entering into or renewing a Section 287(g)
law enforcement cooperation agreement. For the Ocean County Plaintiffs’ purposes, this amendment
reflected in version 2 of the Directive does not bear on Ocean County's constitutional claim in this case.
Therefore, reference within this brief to the “Directive” collectively refers to both versions.
Case 3:19-cv-18083-FLW-TJB Document 21 Filed 01/21/20 Page 7 of 36 PagelD: 334

personally identifying information that would corroborate the immigration or citizenship
status in accord with § 1373 and § 1644.

The plain and clear language of § 1373 preserves the conduit of information
relating to citizenship or immigration status shared between federal immigration
authorities and local governments. More specifically, § 1373(a) bars “a Federal, State,
or local government entity or official,” “[nJotwithstanding any other provision of
Federal, State, or local jaw,” from prohibiting, “or in any way restrict[ing],” “any
government entity or official from sending to, or receiving from, the Immigration and
Naturalization Service information regarding the citizenship or immigration status, lawful
or unlawfui, of any individual.” See, 8 U.S.C. § 1373(a).

§ 1373(b) precludes any person or agency from prohibiting, “or in any way
restrict[ing], a Federal, State, or local government entity from doing any of the
following with respect to information regarding the immigration status, lawful or
unlawful, of any individual: (1) Sending such information to, or requesting or receiving
such information from, the Immigration and Naturalization Service; (2) Maintaining such
information; (3) Exchanging such information with any other Federal, State, or local
government entity.” See, 8 U.S.C. § 1373(b).

In addition, the Directive's restrictions upon the Ocean County Plaintiffs’ create
preemption issues with 8 U.S.C. § 1644, which indicates plainly that “no State or local
government entity may be prohibited, or in any way restricted, from sending to or
receiving from the Immigration and Naturalization Service information regarding the

immigration status, lawful or unlawful, of an alien in the United States.”

 
Case 3:19-cv-18083-FLW-TJB Document 21 Filed 01/21/20 Page 8 of 36 PagelD: 335

 

 

8 U.S.C. § 1373 and 8 U.S.C. § 1644 preempt the Directive's restrictions upon
the Ocean County Plaintiffs. These Directive restrictions in particular restrict in the
narrowest terms the type of corroborative immigration or citizenship status information,
the exchange of which Congress sought to preserve by enacting § 1373 and § 1644.
The Attorney General's narrow interpretation of the scope of information “regarding”
immigration or citizenship status of any individual leads to the unreasonable conclusion
that § 1373 and § 1644 protects from prohibition conclusory information limited to the
fact of an individual's citizenship and immigration status. Put another way, the Attorney
General's reading of § 1373 and § 1644 would omit any other corroborative information
such as an individual’s social security number or driver’s license number; two key data
points to establish the immigration or citizenship status of an individual.

Further, the Attorney General attacks the Ocean County Plaintiffs’ complaint for
declaratory relief on two other jurisprudential grounds: a local government's standing to
bring a federal constitutional claim against the creating state based upon a state statute
or regulation, and the Anti-Commandeering clause of the Tenth Amendment.

Third Circuit jurisprudence has not foreclosed a local government’s standing to
bring challenges under federal law to state statutes that regulate the relationship
between the state and the municipality. Atlantic Coast Demolition & Recycling, Inc. v.
Board of Chosen Freeholders of Atlantic County, 893 F.Supp. 301, 314-15 (D.N.J. June
9, 1995)(relying on Amato v. Wilentz, 952 F.2d 742, 754-55 (3d Cir. 1991)). As more
fully developed below, the Attorney General's misreading of the line of cases concerning

a municipality’s standing to sue its creating state on Supremacy Clause grounds leads to
Case 3:19-cv-18083-FLW-TJB Document 21 Filed 01/21/20 Page 9 of 36 PagelD: 336

the untenable conclusion that federalism necessarily precludes any and all federal
constitutional challenges by a municipality against its creating state. See, e.g., Williams
v. Mayor of Baltimore, 289 U.S. 36, 53 S. Ct. 431, 77 L.Ed. 1015 (1933) and City of
Trenton v. New Jersey, 262 U.S. 182, 43 S.Ct. 534, 67 L.Ed. 937 (1923). The Williams
and Trenton progeny of case law does not, as the Attorney General so argues, create a
per se standing rule that prohibits municipalities from challenging the creating state's
statute or regulation on federal constitutional grounds. See, e.g., Tweed-New Haven
Airport Authority v. Tong, 930 F.3d 65, 72-73 (2nd Cir. 2019)(interpreting Gomillion v.
Lightfoot, 364 U.S. 339, 81 S.Ct. 125, 5 L.Ed.2d 110 (1960) for the principle that
Williams and Trenton line of cases did not establish a per se standing rule preventing
municipalities from suing its creating state on Supremacy Clause grounds in federal
court).

The Attorney General alternatively relies upon a misplaced and overbroad
reading of Anti-Commandeering clause jurisprudence. The Tenth Amendment's Anti-
Commandeering clause cannot be used as a shield and a sword to frustrate federal
regulatory objectives under the cover of a state’s sovereign rights. The Attorney
General's reading of the Tenth Amendment’s Anti-Commandeering clause conflates the
critical distinction made in Printz v. United States, 521 U.S. 898, 117 S.Ct. 2365, 2384,
138 L.Ed. 914 (1997) between federal directives to states that “require only the
provision of information to the Federal Government from those that force the
participation of the States’ executive in the actual administration of a federal program,

even though both kinds of directive leave states with no choice but to comply.” City of

 
Case 3:19-cv-18083-FLW-TJB Document 21 Filed 01/21/20 Page 10 of 36 PagelD: 337

New York v, U.S., 179 F.3d 29, 34 (1999)(quoting Printz v. United States, 521 U.S. 898,
117 S.Ct. 2365, 2376, 138 L.Ed. 914 (1997)). The United States Supreme Court's
recent decision in Murphy v. NCAA, 138 S.Ct. 1461, 200 L.Ed. 2d 854 (2018) does not

displace Printz’s distinction between a federal requirement preventing states from

 

disrupting or restricting the conduit of information relating to immigration or citizenship
status and participation in the actual administration or enforcement of a federal
program. § 1373 and § 1644 does not require states to collect information relating to
immigration or citizenship status on behalf of federal immigration authorities, or to
deploy investigation resources to obtain and confirm immigration or citizenship status.
§ 1373 and § 1644 simply requires that the state refrain from interfering with the
sharing of such information between local government and federal immigration
authorities. Therefore, § 1373 and § 1644 do not violate the Tenth Amendment's Anti-

Commandeering clause.

 
Case 3:19-cv-18083-FLW-TJB Document 21 Filed 01/21/20 Page 11 of 36 PagelD: 338

LEGAL ARGUMENT

I. DEFENDANT'S MOTION TO DISMISS SHOULD BE DENIED

 

A. STANDARD OF REVIEW

Defendants’ motion to dismiss is based upon Federal Rules of Civil Procedure
12(b)(1) for lack of standing and (b)(6) for failure to state a claim upon which relief can
be granted.

F.R.C.P. 12(b)(1) Lack of Subject-Matter Jurisdiction

Federal Rule of Civil Procedure 12(b)(1) challenges either the sufficiency of
jurisdictionally significant facts or the accuracy of jurisdictional facts alleged by the
Plaintiff. Ohio Nat'l Life Ins. Co. v. United States, 922 F.2d 320, 325 (6th Cir. 1990). In
cases where a defendant challenges the sufficiency, the plaintiff's jurisdictionally
significant facts are accepted as true and the court must determine whether the plaintiff
has asserted an adequate basis for subject matter jurisdiction. “In performing this task,
the court must credit the plaintiff's well-pleaded factual allegations (usually taken from
the complaint, but sometimes augmented by an explanatory affidavit or other
repository of uncontested facts), draw all reasonable inferences from them in her favor,
and dispose of the challenge accordingly.” Valentin v. Hospital Bella Vista, 254 F.3d
358, 363 (1st Cir. 2001). In cases where accuracy is challenged by the defendant, the
court must address the merits of the jurisdictional claim by resolving the factual
disputes between the parties. Garcia v. Copenhaver, Bell & Assocs., 104 F.3d 1256,

1261 (11th Cir. 1997).

 
Case 3:19-cv-18083-FLW-TJB Document 21 Filed 01/21/20 Page 12 of 36 PagelD: 339

In the instant matter, Defendants challenge this court’s subject-matter
jurisdiction based upon their misreading of Williams v. Mayor of Baltimore, 289 U.S. 36,

53 S. Ct. 431, 77 L.Ed. 1015 (1933) and City of Trenton v. New Jersey, 262 U.S. 182,

 

43 S.Ct. 534, 67 L.Ed. 937 (1923). The Defendants’ challenge to the Ocean County

Plaintiffs’ standing to sue shall be addressed fully in Part C below.

F.R.C.P. 12(b)(6) Failure to State a Claim for Relief

When considering a motion to dismiss a complaint for failure to state a claim

 

upon which relief can be granted pursuant to F.R.C.P., a court must accept all well-
pleaded allegations in the complaint as true and view them in the light most favorable
to the plaintiff. Evancho v. Fisher, 423 F.3d 347, 351 (3d Cir. 2005). It is well-settled
that a pleading is sufficient if it contains “a short and plain statement of the claim
showing that the pleader is entitled to relief.” F.R.C.P. 8(a)(2).

“While a complaint attacked by a Rule 12(b}(6) motion to dismiss does not need
detailed factual allegations, a plaintiff's obligation to provide ‘grounds’ of his
‘entitle[ment]’ to relief’ requires more than labels and conclusions, and a formulaic
recitation of the elements of a cause of action will not do....” Bell Atl. Corp. v. Twombly,
550 U.S. 544, 555 (2007). To determine the sufficiency of a complaint, the court must
take three steps in its analysis. First, the court must “take note of the elements a
plaintiff must plead to state a claim.” Second, the court should identify allegations that,
“because they are no more than conclusions, are not entitled to the assumption of
truth.” Third, “[w]hen there are well-pleaded factual allegations, a court should assume

their veracity and then determine whether they plausibly give rise to an entitlement for
Case 3:19-cv-18083-FLW-TJB Document 21 Filed 01/21/20 Page 13 of 36 PagelD: 340

relief.” Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011)(quoting Ashcroft v. Iqbal,
556 U.S. 662, 664, 675, 679 (2009)).

A district court, in weighing a motion to dismiss, must ask “not whether a
plaintiff will ultimately prevail but whether the claimant is entitled to offer evidence to
support the claim.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)(quoting
Scheuer v. Rhoades, 416 U.S. 232, 236 (1974)). A motion to dismiss should be granted
if the plaintiff cannot plead enough facts to state a claim for relief that is plausible on its

face. Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011)(quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)).

B. FACTUAL BACKGROUND

On November 29, 2018, the Attorney General of New Jersey through the Office
of the Attorney General, Department of Law and Public Safety, Division of Criminal
Justice issued Attorney Law Enforcement Directive No. 2018-6, also known as the
“Immigrant Trust Directive.” The Directive's stated policy goal was limiting the type
and level of assistance and cooperation local jaw enforcement agencies provided to
federal immigration authorities. The Directive further stated that this limitation
preserved the discrete spheres of state and federal law enforcement agencies: state,
county, and focal law enforcement agencies are responsible for enforcing state criminal
law and federal immigration authorities are responsible for enforcing federal civil
immigration law.

Section IIB entitled Limitations on assisting federal immigration authorities in

enforcing federal civil immigration law delineated restrictions on the type of cooperation

8
Case 3:19-cv-18083-FLW-TJB Document 21 Filed 01/21/20 Page 14 of 36 PagelD: 341

state, county, and local law enforcement could provide to federal immigration
authorities. Subsection 2 of the Directive restricts the provision of “any non-public
personally identifying information regarding any individual.” Non-public personally
identifying information includes a social security number, driver's license, vehicle plate
number, address or telephone number.

Subsection 3 of the Directive prohibits providing access to any state, county, or
local law enforcement equipment, office space, database, or property not available to
the general public.

The Ocean County Correctional Facility (hereinafter “Ocean County Jail”) is under
the custody and control of the Board of Chosen Freeholders of the County of Ocean
(hereinafter “the Board”). Pursuant to a Resolution of the Board, effective December
31, 1984, the Board assumed custody and control of the Ocean County Jail and all other
Ocean County Jail facilities in accordance with N.J.S.A. 30:8-19. The Ocean County Jail
is operated and administered by the Ocean County Department of Corrections
(hereinafter “OCDOC’), at the department head of which is Warden Sandra Mueller.
(See, Mueller Certification attached hereto as Exhibit A). The OCDOC is a separate and
distinct department from the Ocean County Sherriff's Department. (See, Mueller
Certification). Unlike many other counties in New Jersey, the Ocean County Sheriff's
Department does not operate or administer the Ocean County Jail.

Pursuant to N.J.S.A. 30:8-16, the OCDOC records and maintains biographical

 

information from each inmate admitted to the Ocean County Jail; such information

includes birthplace, citizenship, social security, home address, and citizenship

 
Case 3:19-cv-18083-FLW-TJB Document 21 Filed 01/21/20 Page 15 of 36 PagelD: 342

information. Pursuant to N.J.A.C. 10A:31-6.2, the OCDOC must use an intake form to
record the following types of biographical information: inmate’s photograph, date of
birth, place of birth, last known home address, social security number, and driver's
license number.

N.J.A.C. 10A:31-6.8 permits the County in its discretion to decide whether and
with which outside law enforcement agency inmate biographical information is shared.
Prior to the Directive, in accordance with the County’s discretionary authority, the
OCDOC provided ICE upon its request with inmate biographical information such as
name of the inmate, birthplace, citizenship status, home address, driver’s license
number, and social security number. (See, Mueller Certification).

In addition, prior to the Directive, an ICE officer assigned to the Ocean County
region would request access to OCDOC’s Offender Management System (“OMS”) to
retrieve the same information directly. (See, Mueller Certification).

Since the Directive became effective, OCDOC has not permitted any ICE official
access to the OMS system to retrieve inmate biographica! information. Based upon
statistical data collected by the OCDOC, there is approximately 17.7 percent of foreign
born inmates subject to immigration detainers upon their release from Ocean County

Jail between January 1, 2017 and July 31, 2019.

10

 
Case 3:19-cv-18083-FLW-TJB Document 21 Filed 01/21/20 Page 16 of 36 PagelD: 343

C. A FAIR AND REASONABLE READING OF WILLIAMS AND
TRENTON LINE OF CASES RECOGNIZES THAT MUNICIPAL
GOVERNMENTS HAVE STANDING TO SUE A CREATING STATE
ON SUPREMACY CLAUSE GROUNDS

Historically, United States Supreme Court precedent in Williams v. Mayor of
Baltimore, 289 US. 36, 53 S. Ct. 431, 77 L.Ed. 1015 (1933) and City of Trenton v. New
Jersey, 262 U.S. 182, 43 S.Ct. 534, 67 L.Ed. 937 (1923) established that political
subdivisions of a state could not sue a creator state for a state statute or regulation
based on constitutional rights secured by the Due Process and Equal Protection clauses
of the Fourteenth Amendment or the Contracts Clause. Justice Cardozo eloquently
explained the court’s rationale: “[a] municipal corporation, created by a state for the
better ordering of government, has no privileges or immunities under the federal
constitution which it may invoke in opposition to the will of its creator.” Williams v.
Mayor of Baltimore, 289 U.S. 36, 53 S. Ct. 431 at 40. The bedrock constitutional
principle is that permitting political subdivisions to invoke constitutional rights under the
Contracts Clause or the Fourteenth Amendment would interfere with the proper
functioning of state officials and instrumentalities.

Despite the broad language used by Justice Cardozo, however, the U.S. Supreme
Court's decision in Gomillion v. Lightfoot, 364 U.S. 339, 81 S.Ct. 125, 5 L.Ed.2d 110
(1960) dispelled the interpretation that the state’s plenary legislative power over its
political subdivisions was invulnerable to federal constitutional challenge in federal
court. Although Gomillion involved plaintiff-citizens of Alabama suing the state based

on state legislation redrawing voting districts in the City of Tuskegee, Gomillion imposed

a firm limitation on the principle that the State’s plenary power was not subject to

11

 
Case 3:19-cv-18083-FLW-TJB Document 21 Filed 01/21/20 Page 17 of 36 PagelD: 344

federal constitutional scrutiny outside the context of Due Process Clause, Equal
Protection Clause, Just Compensation Clause, and Contract Clause challenges. The
Gomillion court explained that “a correct reading of the seemingly unconfined dicta of
Hunter and kindred cases is not that the State has plenary power to manipulate in
every conceivable way, for every conceivable purpose, the affairs of its municipal
corporations, but rather that the State’s authority is unrestrained by the particular
prohibitions of the Constitution considered in those cases.” Gomillion v. Lightfoot, 364
U.S. 339, 81 S.Ct. 125 at 344.

Gomillion shaped inchoate boundaries around the precept of state plenary
authority.2. In view of Gomillion’s limitation principle, other circuits have carefully
considered the type of constitutional claims raised in Williams v. Mayor of Baltimore,
289 U.S. 36, 53 S. Ct. 431, 77 L.Ed. 1015 (1933) and City of Trenton v. New Jersey,
262 U.S. 182, 43 S.Ct, 534, 67 L.Ed. 937 (1923), and examined whether Justice
Cardozo’s explicated rationale for barring federal constitutional claims under the
Contracts Clause and Fourteenth Amendment holds water in the light of the unique type
of federalism concerns raised under the Supremacy Clause. As the Tenth, Fifth, and

Second Circuits have pointed out, neither Williams nor Trenton involved Supremacy

 

Clause challenges by a political subdivision against the creator state. See, e.g., Branson

School Dist. RE-82 v. Romer, 161 F.3d 619, 628-29 (1998) and Tweed-New Haven

 

2 The Gomillion court reasoned further that even Hunter vy. City of Pittsburgh, 207 U.S. 161, 28 S.Ct. 40,
52 L.Ed. 151 (1907), a seminal case enshrining plenary state legislative power over its political
subdivisions, suggested limits on a state legislature’s omnipotence. Gomillion concluded that “[{t]his line
of authority conclusively shows that the Court has never acknowledged that the States have power to do
as they will with municipal corporations regardless of consequences. Legislative control of municipalities,
no less than other state power, lies within the scope of relevant limitations imposed by the United States
Constitution.” Gomillion v. Lightfoot, 364 U.S, 339, 81 S.Ct. 125 at 344.

 

12
Case 3:19-cv-18083-FLW-TJB Document 21 Filed 01/21/20 Page 18 of 36 PagelD: 345

Airport Authority v. Tong, 930 F.3d 65, 72-73 (2nd Cir. 2019). These circuits have

interpreted Williams and Trenton line of cases to stand for “only the limited proposition

 

that a municipality may not bring a constitutional challenge against its creating state
when the constitutional provision that supplies the basis for the complaint was written
to protect individual rights, as opposed to collective or structural rights.” Branson
School Dist. RE-82 v. Romer, 161 F.3d 619, 628-29 (1998). The Tenth Circuit in
Branson explained further that “[nJeither Williams/Trenton line of cases nor any other
subsequent Supreme Court case has held that a political subdivision is barred from
asserting the structural protections of the Supremacy Clause of Article VI in a suit
against its creating state.” Id. at 629.

Similarly, the Second Circuit in Tweed explained the limitations of Justice
Cardozo’s state plenary power principle when confronted by Supremacy Clause
challenges:

Hundreds of federal laws apply nationwide to states and their
political subdivisions. They impose various responsibilities and
prohibitions on states and political subdivisions that are intended
by Congress to apply nationwide. If the Supremacy Clause means
anything, it means that a state is not free to enforce within its
boundaries laws preempted by federal law. Lawsuits invoking the
Supremacy Clause are one of the main ways of ensuring that this

does not occur.

Tweed-New Haven Airport Authority v. Tong, 930 F.3d 65, 73
(2nd Cir. 2019)

Likewise, in Rogers v. Brockette, 588 F.2d 1057 (5th Cir. 1979) the Fifth Circuit
explained in greater historical detail the genesis of the Hunter and Trenton line of cases

barring political subdivisions from suing the creator state under Contract Clause:

13

 
Case 3:19-cv-18083-FLW-TJB Document 21 Filed 01/21/20 Page 19 of 36 PagelD: 346

The Hunter and Trenton line of cases are descendents of Trustees
of Dartmouth College v. Woodward, 17 U.S. (4 Wheat) 518, 4
L.Ed. 629 (1819). That great case prohibited New Hampshire
from modifying a charter that the colonial government had issued
to Darmouth College. Applying the contract clause to the charters
and grants of a government, however, created a serious problem;
many state actions might be said to be contracts with those who
benefitted from them, and a state barred from impairing any such
contract would be practically unable to legislate in large,
important areas.
Rogers v. Brockette, 588 F.2d 1057, 1068-69 (5th Cir. 1979)

The Rogers court echoed further that the Dartmouth College Court's concern
centered on the Contracts Clause stultifying a state’s internal organization of its political
functions. Id. at 1069. Concern that political subdivisions’ invocation of the
Constitution would interfere with the internal legislative and political functioning of the

state animates the subsequent holdings in Hunter, Trenton, and Williams. As the

 

Rogers court underscored, Gomillion has shed a different light on the old principle that
the State’s plenary power operates as a complete bar to a political subdivision’s
standing to sue on federal constitutional ground:

But when those cases were decided, “standing” generally meant
something somewhat different from what it means today. A party
had standing or a “right to sue” if it was correct in its claim on the
merits that the statutory or constitutional provision in question
protected its interests; standing was not seen as a preliminary or
threshold question. ..... In speaking of “standing,” cases in the
Hunter and Trenton line meant only that, on the merits, the
municipality had no rights under the particular constitutional
provisions it invoked. This is why the Hunter and Trenton series
of cases did not mention the criteria we now associate with
inquiries into standing the extent of an actual injury and of a
genuine case or controversy, for example.

Rogers v. Brockette, 588 F.2d 1057, 1070 (Sth Cir. 1979)

14

 
Case 3:19-cv-18083-FLW-TJB Document 21 Filed 01/21/20 Page 20 of 36 PagelD: 347

The Second, Fifth, and Tenth Circuits fairly and reasonably interpret the limited
application of the Hunter and Trenton line of cases in light of more recent precedent in
Gomillion. The concerns that animated the U.S. Supreme Court beginning in Dartmouth
College to Hunter, Williams, and Trenton are not the same federalism concerns raised
by the Supremacy Clause challenge in the instant matter. Supremacy clause challenges
by political subdivisions underscore the Gomillion principle that “a state is not free to
enforce within its boundaries laws preempted by federal law.” Tweed-New Haven
Airport Authority v. Tong, 930 F.3d 65, 73 (2nd Cir. 2019).

In Amato v. Wilentz, 952 F.2d 742, 754-55 (3d Cir. 1991), the Third Circuit
accepted two key principles that shed light on Third Circuit jurisprudence on political
subdivision standing to sue the creator state on federal constitutional grounds. First,
Amato accepted the premise that the Trenton and Williams line of cases are “instead

holdings on the merits.” Id. at 755. Second, Amato explicitly stated “[w]hile we are

 

not endorsing a policy of federal court abstention from all suits between state
governmental actors, we also do not wade into such frays enthusiastically, and we must
be certain not to adjudicate them unnecessarily.” Id. at 755.

Although Amato ultimately decided that the balance of factors favored against

 

granting third party standing to the County of Essex for the state’s? alleged First
Amendment harm to Warner Brothers, the third party standing and First Amendment
concerns in Amato are not presented in this case. Amato did not involve a first party

Supremacy Clause challenge by a political subdivision of the creator state. Third party

 

3 New Jersey Supreme Court Chief Justice Wilentz in his official capacity is same as suing the state, see
Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 101, 104 S.Ct. 900 79 L.Ed. 67 (1984).

i5
Case 3:19-cv-18083-FLW-TJB Document 21 Filed 01/21/20 Page 21 of 36 PagelD: 348

standing presents the unique consideration of whether a third party has sufficient

interests with the party allegedly harmed. Analysis of the relationship between the first

 

and third parties as well as the intersection of rights between the parties raises discrete

 

issues from first party standing of a political subdivision seeking to prohibit a state from
enforcing a regulation or statute that conflicts with or intrudes upon federal law.

Further, Amato’s jurisprudential value is that courts confronted with political

 

subdivisions’ federal constitutional challenges to state regulations or statutes must
undertake a merits-based balancing test, not a per se standing rule, to determine
whether the municipality’s constitutional claim satisfies federalism concerns reflected in
Hunter_and Trenton line of cases.

The Ninth Circuit cases relied upon by the Attorney General run afoul of the
Third Circuit’s acceptance of this merits-based rule instead of a per se bar to standing
based upon the identity of the plaintiff as a political subdivision of the creator state.
Indeed, even in the Ninth Circuit has questioned whether their per se standing rule
comports with a fair reading of and stated federalism concerns raised in the Hunter and
Trenton line of cases, particularly in light of the Second, Fifth, and Tenth Circuits’
analysis post-Gomillion. Put simply, the controlling precedent of the Third Circuit does
not adopt the per se standing rule forcefully endorsed by the Ninth Circuit cases upon
which the Attorney General relies in this case. Therefore, this court should not even
consider these Ninth Circuits cases for their persuasive value, if any.

The Amato balancing approach favors granting standing to the Ocean County

Plaintiffs. The Hunter and Trenton federalism preoccupations with stultifying state

 

16
Case 3:19-cv-18083-FLW-TJB Document 21 Filed 01/21/20 Page 22 of 36 PagelD: 349

legislative functioning are not present in Ocean County‘s Supremacy Clause challenge to
the Attorney General’s Directive as applied to the Ocean County Department of
Corrections. As more fully argued in Part D below, the Ocean County Plaintiffs’
Supremacy Clause challenge is rooted in ensuring that the state does not, by executive
fiat, impair the proper functioning of local government's authority to comply with
federal law. Under the cloak of the Attorney General’s amorphous powers as chief law
enforcement officer, the state seeks “to enforce within its boundaries laws preempted
by federal law.” Tweed-New Haven Airport Authority v. Tong, 930 F.3d 65, 73 (2nd Cir.
2019).

Accordingly, the Ocean County Plaintiffs have standing to bring this lawsuit in

federal court against the Attorney General on Supremacy Clause grounds.
D. THE ATTORNEY GENERAL’S DIRECTIVE RESTRICTIONS ARE
PREEMPTED BY FEDERAL IMMIGRATION INFORMATION

SHARING STATUTES 8 U.S.C. §§ 1373 AND 1644

The federal government's authority to regulate immigration is both substantial
and exclusive. Arizona v. United States, 567 U.S. 387, 394 (2012). “Congress and the
President have broad power over immigration and naturalization which the States do
not possess.” Hampton v. Mow Sun Wong, 426 U.S. 88, 95 (1976). Arizona reinforced
the federal government's broad role in creating and enforcing the nation’s immigration
laws. The ruling invalidated several Arizona laws designed “to discourage and deter the

unlawful entry and presence of aliens and economic activity by persons unlawfully

present in the United States” as preempted by federal law. Arizona, supra, 567 U.S. at

 

416.

17
Case 3:19-cv-18083-FLW-TJB Document 21 Filed 01/21/20 Page 23 of 36 PagelD: 350

 

The doctrine of preemption is relevant in examining state policies related to
immigration. Preemption doctrine derives from the federal Constitution’s Supremacy
Clause, which states that “the Constitution, and the laws of the United States...shall be
the supreme law of the land. See, U.S. Constitution Article VI, cl. 2. Through
legislation Congress can preempt state law. Federal preemption of state law can be
express or implied. Express preemption occurs when Congress enacts a law that
explicitly expresses the legislature’s intent to preempt state law. Oneok, Inc. v. Learjet,
Inc., 135 S.Ct. 1591, 1595 (2015). Alternatively, preemption may be implied when: (1)
Congress intends the federal government to govern exclusively, inferred from a federal
interest so dominant and federal regulation so pervasive in a particular area (field
preemption); or (2) state law conflicts with federal law so that it is impossible to comply
with both state and federal law, or when the state law or regulation prevents the
accomplishment and execution of Congress's regulatory objectives. Arizona v. United
States, 567 U.S. 387, 399 (2012).

Although not every state enactment that deals with “aliens is a regulation of
immigration and thus per se preempted” by the federal government's exclusive
authority over immigration, the courts must examine Congress’s intent in enacting the
federal law. De Canas v. Bica, 424 U.S. 351, 355 (1976)(holding that a state law
regulating licenses of business employers who employ undocumented aliens was not
preempted by federal law). “In preemption analysis, courts should assume that ‘the
historic police powers of the States’ are not superseded ‘unless that was the clear and

manifest purpose of Congress.” Arizona_v. United States, 567 U.S. 387, 400

18
Case 3:19-cv-18083-FLW-TJB Document 21 Filed 01/21/20 Page 24 of 36 PagelD: 351

(2012)(quoting Rice v. Santa Fe Elevator Corp., 331 U.S, 218, 230, 67 S.Ct. 1146, 91
L.Ed. 1447 (1947)).

The Attorney General relies chiefly upon Ninth Circuit decisions in Steinle v. City
and County of San Francisco, 919 F.3d 1154 (9th Cir. 2019) and United States v.
California, 321 F.3d 865 (9th Cir. 2019) for the proposition that 8 U.S.C. §§ 1373 and
1644 are strictly limited to the information of what one’s immigration status is,
foreclosing any and all other corroborative information that could confirm whether an

individual’s immigration or citizenship status.

8 U.S.C. & 1373

Subsection (a) states:

Notwithstanding any other provision of Federal, State, or loca!
law, a Federa!, State, or local government entity or official may
not prohibit, or in any way restrict, any government entity or
official from sending to, or receiving from, the Immigration and
Naturalization Service information regarding the citizenship or
immigration status, lawful or unlawful, of any individual.

Subsection (b) states:

Notwithstanding any other provision of Federal, State, or local
law, no person or agency may prohibit, or in any way restrict, a
Federal, State, or local government entity from doing any of the
following with respect to information regarding the immigration
status, lawful or unlawful, of any individual:

(1}Sending such information to, or requesting or receiving such
information from, the Immigration and Naturalization Service.

(2) Maintaining such information.

(3) Exchanging such information with any other Federal, State, or
local government entity.

19
Case 3:19-cv-18083-FLW-TJB Document 21 Filed 01/21/20 Page 25 of 36 PagelD: 352

Subsection (c) states:
The Immigration and Naturalization Service shall respond to an
inquiry by a Federal, State, or local government agency, seeking
to verify or ascertain the citizenship or immigration status of any
individual within the jurisdiction of the agency for any purpose

authorized by law, by providing the requested verification or
status information.

8 U.S.C. & 1644

Notwithstanding any other provision of Federal, State, or ijocal
law, no State or local government entity may be prohibited, or in
any way restricted, from sending to or receiving from the
Immigration and Naturalization Service information regarding the
immigration status, lawful or unlawful, of an alien in the United
States.

In Steinle, the Ninth Circuit considered whether §§1373 and 1644’s meaning and
scope of information “regarding” citizenship or immigration status properly included the
release date information of an inmate held at a locai jail. The Ninth Circuit narrowly
interpreted the statutory text to mean that “information regarding” “immigration status”
does not encompass the state or local release date of an inmate who is an alien.
Steinle, supra, 919 F.3d 1154 at 1163-64. The court found it probative that since
Congress could have but did not add the “release date” wording to the statutory text, a
fair and reasonable interpretation of the statute was that it did not include release date
information. Id. at 1164.

Similarly, in United States v. California, 321 F.3d 865 (9th Cir. 2019), the Ninth
Circuit narrowly interpreted §1373(a) to include information of what an alien's

immigration or citizenship status is; and does not include information like release dates

and addresses. United States v. California, supra, 321 F.3d 865 at 891-92. The court

20
Case 3:19-cv-18083-FLW-TJB Document 21 Filed 01/21/20 Page 26 of 36 PagelD: 353

examined the statutory construction of Title 8, finding that Congress used specific
language in other provisions of Title 8 to reach “broader swaths of information”;
therefore, Congress could have but did not use specific language to broaden the reach
of information, and chose language that limits information to the citizenship or

immigration status of a person. Id. at 892. In light of the narrow meaning of

 

information required to be exchanged between federal immigration authorities and
state and local governments, the Ninth Circuit concludes there is no preemption.

Neither Steinle nor California address whether closely corroborative information

 

 

(e.g., social security or driver's license number) of what a person’s immigration or
citizenship status is falls within a proper reading of §§1373 and 1644. Preemption
analysis requires the court to determine Congress’s intent in enacting the law in
question. The Ninth Circuit disregarded the legislative history of §1373 that would
amplify Congress’s intent in using the words “regarding information.” A fair alternative
reading of §1373 is that Congress could have used the wording “information of” instead
of information regarding immigration or citizenship status if it intended to strictly limit
information to the person’s legal classification. In the context of the Ocean County Jail,
the OCDOC collects inmate biographical information at intake of each inmate to the jail.
The inmate biographical information that the OCDOC collects is specifically delineated

by state regulation in N.J.A.C. 10A:31-6.2, which includes an inmate’s birthplace,

 

citizenship, social security and driver's license numbers. The OCDOC relies upon the
veracity of inmates supplying the information. Therefore, on the intake form, an inmate

may provide false information about the location of his birth, his citizenship or

21
Case 3:19-cv-18083-FLW-TJB Document 21 Filed 01/21/20 Page 27 of 36 PagelD: 354

immigration status, or social security number. Hence, personally identifying non-public
information such as whether the inmate’s social security number is valid is closely
corroborative information of the person’s citizenship or immigration status. Unlike
release date information or even last known addresses, an inmate’s social security or
driver’s license information is closely corroborative to confirming the person’s citizenship
or immigration status.

EXPRESS PREEMPTION:

A fairer reading of the plain meaning and language of §§1373 and 1644
demonstrate that Congress intended to expressly preempt state laws or regulations that
interfere with or intrude upon the conduit of immigration information sharing between
federal immigration authorities and State or local governments. The plain text of both
statutes begins with “[nJotwithstanding any other provision of Federal, State, or local
law,” which reflects Congress’ intent to preempt any State laws that “restrict in any
way” the exchange of immigration or citizenship status information between federal and
State and local governments.

IMPLIED PREEMPTION:

Preemption can be implied in two circumstances. First, “the States are precluded
from regulating conduct in a field that Congress, acting within its proper authority, has
determined must be regulated by its exclusive governance.” Arizona v. United States,
567 U.S. 387, 399 (2012). Congressional intent to displace state law “can be inferred
from a framework of regulation ‘so pervasive...that Congress left no room for the States

to supplement it’ or where there is a ‘federal interest...so dominant that the federal

22
Case 3:19-cv-18083-FLW-TJB Document 21 Filed 01/21/20 Page 28 of 36 PagelD: 355

system will be assumed to preclude enforcement of state laws on the same subject.”
Arizona v. United States, 567 U.S. 387, 399 (2012)(quoting Rice v. Santa Fe Elevator
Corp., 331 U.S. 218, 230, 67 S.Ct. 1146, 91 L.Ed. 1447 (1947)).

Second, state laws are preempted when they conflict with federal law, which
includes cases where “compliance with both federal and state regulations is a physical
impossibility,” and where “the challenged state law ‘stands as an obstacle to the

accomplishment and execution of the full purposes and objectives of Congress.

Arizona _v. United States, 567 U.S. 387, 399 (2012)(quoting Florida Lime & Avocado

 

Growers, Inc. v. Paul, 373 U.S. 132, 142-43 (1963) and Hines v. Davidowitz, 312 U.S.

 

52, 67 (1941)).

i Field Preemption

In this case, a fair reading of the legislative history of these statutes reflects
Congressional intent to regulate immigration information exchanges between federal
and state and local governments. See, H.R. Rep. No. 104-725, at 383 (1996)(Conf.
Rep.). The provision of this type of information falls within the federal government's
purview of immigration regulation. The Attorney General’s Directive restricts the type
of information Congress sought to preserve the exchange of. Information regarding the
citizenship or immigration status of an individual is central to Congress’s regulation of
immigration in order to determine which individuals are lawfully in the United States.
Permitting the Attorney General of New Jersey to issue a Directive that restricts certain
key information that Congress sought to preserve the exchange of upends the objective

of the preemption doctrine. If a State may enact a law or issue a regulation that

23
Case 3:19-cv-18083-FLW-TJB Document 21 Filed 01/21/20 Page 29 of 36 PagelD: 356

stymies the exchange of information that Congress sought to maintain because that
information is vital to enforcing federal immigration laws, then at the very least the
State is intruding upon the field of immigration which belongs to the federal
government.

i. Conflict Preemption

The Attorney General's Directive fails under conflict preemption principles. First,

 

the Directive restricts immigration or citizen status information that Congress sought to
preserve the exchange of by enacting §§1373 and 1644. Both federal statutes contain
the exact same phrase: “[nJotwithstanding any other provision of Federal, State, or
local law,” and the same wording: “information regarding the citizenship or immigration
status” of any individual. The plain meaning and language of these statutory texts

illustrate Congress's intent that information corroborative of a person’s citizenship or

 

immigration status is protected by §§1373 and 1644. The Ninth Circuit's narrow

reading of §§1373 and 1644 in Steinle and California does not displace the Ocean

 

 

County Plaintiffs’ argument in this regard because those cases dealt with an inmate’s
release date from a local jail and home address. The Ninth Circuit did not consider
whether information such as a person’s social security number or driver’s license
number, which are closely corroborative of a person’s citizenship or immigration status,
fall within the scope of §§1373 and 1644.

Second, the Directive’s restrictions as it pertains to sharing an inmate's social
security and driver's license numbers interfere with Congress’s regulation of

immigration, which necessarily includes the exchange of information concerning the

24
Case 3:19-cv-18083-FLW-TJB Document 21 Filed 01/21/20 Page 30 of 36 PagelD: 357

 

citizenship or immigration status of an inmate. In enacting Title 8, Congress sought to
create a regulatory scheme to collect, share, and obtain citizenship and immigration
status information, particularly to regulate the exchange of information between federal
immigration authorities and the federal government. States cannot frustrate the federal
government's regulatory objectives by cloaking it in the name of State authority, or

threats of any Anti-Commandeering clause violation.
Accordingly, the Attorney General’s Directive is preempted by federal statutes

§§1373 and 1644.
E. THE ANTI-COMMANDEERING CLAUSE DOES NOT PERMIT THE
STATE TO INTERFERE WITH AND FRUSTRATE FEDERAL
REGULATORY OBJECTIVES

The Tenth Amendment to the Federal Constitution reserves those legislative
powers not expressly granted to the federal government to the States. The anti-
commandeering clause of the Tenth Amendment derives from the Constitution’s
structural allocation of power between the federal government and the States. The
anti-commandeering clause “withholds from Congress the power to issue orders directly
to the [s]tates” and prevents Congress from directly compelling the States to enact or
enforce a federal regulatory program. New York v. United States, 505 U.S. 144, 175,
176-78 (1992). Therefore, the federal government cannot “issue directives requiring
the [s]tates to address particular problems, nor command the [s]tates’ officers, or those
of their political subdivisions, to administer or enforce a federal regulatory program.”
Printz v. United States, 521 U.S. 898, 935 (1997). In New_York, the federal

government passed a law that offered states a choice to adopt a federal regulatory

25
Case 3:19-cv-18083-FLW-TJB Document 21 Filed 01/21/20 Page 31 of 36 PagelD: 358

program regulating hazardous waste disposal or else the states would take full title to
and possession of hazardous waste disposal in their state. Id. at 174-75. The New York
court concluded that Congress “crossed the line distinguishing encouragement from
coercion.” New York v. United States, supra, 505 U.S. 144 at 174-76.

In Printz, the court held that a federal gun safety law that required local law
enforcement to conduct background checks on prospective handgun purchasers
violated the anti-commandeering clause because it directed the States to implement

and administer a federal regulatory program. Printz v. United States, 521 U.S. 898,

 

926-30 (1997). The holdings of New York and Printz established that Congress cannot

 

enact federal law that compels states to enact or enforce a federal regulatory scheme,
including by conscripting the State’s officers directly. Id. at 935.

Not al! federal law requirements imposed on the states necessarily constitutes an
anti-commandeering clause violation. In Reno v, Condon, 528 U.S. 141, 143-45 (2000),
for example, the U.S. Supreme Court upheld a federal statute that barred states from
disclosing or sharing a driver's personal information without the driver’s consent. The
court distinguished between this driver's data privacy protection law from the federal
laws in New York and Printz. This driver data privacy law did not require the States in
its sovereign capacity to regulate their own citizens or enact laws or regulations or
require state officials to assist in the enforcement of federal statutes.

In Murphy v. NCAA, 138 U.S. 1461 (2018), the U.S. Supreme Court clarified the
scope of the anti-commandeering clause by holding that the federal government

violates the anti-commandeering clause not only when it coerces or compels the states

26

 
Case 3:19-cv-18083-FLW-TJB Document 21 Filed 01/21/20 Page 32 of 36 PagelD: 359

to enact or enforce a federal regulatory scheme, but also when the federal government
coerces the states to refrain from acting in order to assist in enforcement of a federal
law.

In this case, the Attorney General argues that if §§ 1373 and 1644 are
interpreted to bar states from acting to prohibit the sharing of certain immigration
related information, then those federal statutes violate the anti-commandeering clause
in accordance with Murphy. The common thread running throughout the court's anti-
commandeering clause jurisprudence in New York, Printz, Reno, and Murphy is that the
federal government cannot compel or conscript the States or its officers to enact or
administer a federal regulatory program either by requiring the States act affirmatively
or to refrain from acting. Contrary to the Attorney General’s position, Murphy did not
abolish the well-established principle that any federal requirement imposed on the
States necessarily violates the anti-commandeering clause.

Murphy elucidated two circumstances in which the anti-commandeering clause is
not implicated. First, the anti-commandeering clause does not apply when Congress
evenhandedly regulates activity in which both the States and private individuals engage.
Murphy v. NCAA, 138 U.S. 1461, 1478-79 (2018). Second, the anti-commandeering
clause does not apply when the federal government enacts a regulatory scheme
involving “cooperative federalism,” in which states are given a choice either to
implement, on its own, a federal regulatory program, or opt-out and yield to the federal
government's administration of that program. Murphy v. NCAA, 138 U.S. 1461, 1479

(2018).

27
Case 3:19-cv-18083-FLW-TJB Document 21 Filed 01/21/20 Page 33 of 36 PagelD: 360

Murphy did not require that both of these categories be satisfied as a multi-
factor test. Murphy outlined these situations as categories in which the anti-
commandeering clause hitherto has not been implicated. Murphy also did not overturn

AM

the critical distinction drawn in Printz between federal directives to states that “require
only the provision of information to the Federal Government” from those that “force
[the] participation of the States’ executive in the actual administration of a federal
program.” City of New York v. U.S., 179 F.3d 29, 35 (2d Cir. 1999). In City of New
York, the Mayor of New York challenged provisions of the federal Immigration Reform
Act that prohibited State and local governments from restricting any other government
entity or official from exchanging information with the INS about the immigration or
citizenship status of any individual. Id. at 32. Prior to and including the period of this
federal law, three consecutive Mayors of the City of New York signed Executive Orders
prohibiting city officers or employees from sharing information relating to a person's
immigration or citizenship status with the INS.

In the wake of Congress’s enactment of this federal law, the City argued that
these information sharing provisions violated the anti-commandeering clause because it
imposed a requirement on the States to refrain from restricting the exchange of such
information, and in so doing coerced the States to assist in the enforcement of federal
immigration law and interfered with the State’s control over its own workforce. The
City of New York court concluded that these federal law provisions, which are nearly

identical to §§1373 and 1644 “do not directly compei states or localities to require or to

prohibit anything. Rather, they prohibit state and local governmental entities or officials

28

 
Case 3:19-cv-18083-FLW-TJB Document 21 Filed 01/21/20 Page 34 of 36 PagelD: 361

only from directly restricting the voluntary exchange of immigration information with
the INS.” City of New York v. U.S., supra, 179 F.3d 29 at 35. Crucially, the court
stated further that the City could not use the anti-commandeering clause as a “shield
against the federal government’s using state and local governments to enact and
administer federal programs [,and] into a sword allowing states and localities to engage
in passive resistance that frustrates federal programs.” Id. at 35.

In the instant case, §§1373 and 1644 simply require that State and local
governments refrain from enacting statutes or regulations that impede or restrict the
conduit of information related to the citizenship or immigration status of an individual.
The federal government's regulatory objective in enforcing federal immigration laws
cannot be stymied by State bans insulated within the anti-commandeering clause of the
Tenth Amendment.

Accordingly, §§1373 and 1644 does not violate the anti-commandeering clause.

F. STATE LAW CLAIMS

The Ocean County Plaintiffs’ state law claim is based on the legal principle that
the Attorney General of New Jersey lacks the constitutional, statutory, or common law
power to direct Ocean County to withhold sharing inmate biographical information the
OCDOC is required to collect and maintain from each inmate, and which the County has
discretionary authority to share with outside law enforcement agencies pursuant to
N.A.C. 10A:31-6.8. The Board of Chosen Freeholders for the County of Ocean
assumed custody and control of the Ocean County Jail pursuant to well-established

statutory authority conferred by the New Jersey Legislature. See, N.J.S.A. 30:8-19. The

29

 
Case 3:19-cv-18083-FLW-TJB Document 21 Filed 01/21/20 Page 35 of 36 PagelD: 362

Attorney General’s statutory law enforcement powers do not control the administrative
function of OCDOC sharing inmate biographical information with outside law
enforcement agencies that request information made available in the County’s

discretionary authority.

30

 

 
Case 3:19-cv-18083-FLW-TJB Document 21 Filed 01/21/20 Page 36 of 36 PagelD: 363

CONCLUSION
For the reasons set forth herein, it is respectfully submitted that Defendants’
motion to dismiss pursuant to F.R.C.P. 12(b)(1}&(6) for lack of subject-matter
jurisdiction and failure to state a claim for relief must be denied. The Ocean County

Plaintiffs request oral argument pursuant to L. Civ. R. 78.1(b).

BERRY, SAHRADNIK, KOTZAS & BENSON
s/ CHRISTOPHER A. KHATAMI

Dated: January 21, 2020

31

 

 
